266 S.W.3d 345 (2008)
Dan KERNS, et al., Respondents,
v.
HY-VEE, INC., Appellant.
No. WD 68629.
Missouri Court of Appeals, Western District.
October 28, 2008.
William S. Lewis, and Co-Counsel, Haley M. Peerson, Smithville, MO, for appellant.
Joseph W. Elliott, and Co-Counsel Benjamin S. Creedy, St. Joseph, MO, for respondent.
*346 Before Div II SMART P.J., HARDWICK and WELSH, JJ.
Prior report: 2007 WL 1659933.

ORDER
PER CURIAM.
Hy-Vee, Inc. appeals from a judgment awarding damages to Dan Kerns on his slip and fall negligence claim. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).